      1:19-cv-02540-MBS          Date Filed 06/29/20      Entry Number 15      Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Jennifer Nalley Cooper,             )
                                    ) C/A No. 1:19-2540-MBS
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )      ORDER
Andrew Saul, Commissioner of        )
Social Security,                    )
                                    )
                   Defendant.       )
____________________________________)

       Plaintiff Jennifer Nalley Cooper filed the within action on September 10, 2019, seeking

judicial review of a final decision of Defendant Commissioner of Social Security Administration

denying Plaintiff’s claim for social security benefits.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Shiva R. Hodges for pretrial handling. On June 11, 2020, the

Magistrate Judge issued a Report and Recommendation. The Magistrate Judge stated that she could

not determine whether substantial evidence supported the decision of the Administrative Law Judge.

Accordingly, she recommended that the case be reversed and remanded for further administrative

proceedings. On June 25, 2020, the Commissioner filed a Notice of Not Filing Objections to the

Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by
      1:19-cv-02540-MBS           Date Filed 06/29/20       Entry Number 15         Page 2 of 2




the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded for further consideration in accordance with this order and the Report and

Recommendation.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

June 29, 2020




                                                   2
